The indictment charged the ownership of the burglarized premises in the Phillips Petroleum Company, a corporation. The proof showed that the possession of its property was in Mitchell, an agent of the corporation mentioned. The position taken by the appellants is that there is a variance between the proof and the averment, the contention implying that the ownership should have been laid in the agent. It could have been laid in the agent. See White v. State, 24 Tex. Cr. App. 231; Thurmond v. State, 30 Tex. Cr. App. 539; Modica v. State,251 S.W. 1050; Osborne v. State, 245 S.W. 928. It could likewise be, laid in the corporation as is stated in the cases mentioned. See also Bishop's New Crim. Proc., Vol. 3, p. 1320, sec. 138, subd. 5. The corporation being an inanimate entity, the physical control of its property could be exercised only through an agent. The cases cited above are illustrative of the views of this court heretofore expressed that the procedure followed in the present instance is in accord with the law of the land. The discussion of the subject in the Modica case, supra, is deemed pertinent, from which we take the following:
"In the fifth count, the owner was named as the Beaumont, Sour Lake  Western Railway Company, a corporation. There is no rule of law which inhibits the naming of a corporation as the owner in an indictment for theft. There is nothing in the case of Green v. State, 82 Tex.Crim. R., or other cases cited by the *Page 73 
appellant which is opposed to this rule. On the contrary, the cases of White v. State, 24 Tex. App. 231[24 Tex. Crim. 231],5 S.W. 857, and Thurmond v. State, 30 Tex. App. 539[30 Tex. Crim. 539], cited by appellant, recognize the sufficiency of an indictment naming the corporation as the owner. They suggest that a better practice would be to place the ownership in an individual. The practical value of this suggestion is referable to the proof rather than the averment, in that the proof of want of consent is much easier when the averment places the ownership in an individual. On this subject, see Bishop's New Crim. Proc., sec. 138; Cyc. of Law  Proc., Vol. 25, p. 95; Wharton's Crim. Law, sec. 1180."
The motion for rehearing is overruled.
Overruled.
HAWKINS, J., absent.